Title: From John Adams to Alexander Gillon, 21 March 1780
From: Adams, John
To: Gillon, Alexander


     
      Sir
      Paris March 21st 1780
     
     Yesterday I recieved yours of the 14th. which came very safe. I thank You for the News about the Northern Powers, but should have been glad you had been more particular. There are Reasons to suspect that some Letters are opened, but as the friends of our Country must communicate with each other, it will not do to interrupt Correspondences for fear our Letters shall be opened. We may write so as to serve our Country rather than hurt it, by the Opening of our Letters. Let those take the Shame of it, who take these unworthy Methods of coming at Secrets and Knowledge they have no right to.
     I hope very soon to recieve the Performance of your Promise to write me on some interesting Matters in Agitation, and others that were put in Execution the 4th. instant.
     Should be much obliged to You, to know the Names of the principal Mercantile Houses in Amsterdam, which have been and are reputed to be friendly to the Claims and Pretensions of the United States.
     I have the Honor to be respectfully Your’s
    